Citation Nr: 1411017	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-45 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 2012 for the award of service connection for diabetic nephropathy.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from December 1967 to December 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claim for service connection for a kidney disorder was received in January 2008; the earliest indication of the Veteran experiencing diabetic nephropathy was February 6, 2012.  


CONCLUSION OF LAW

An effective date prior to February 6, 2012 for the award of service connection for diabetic nephropathy is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an earlier effective date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Veteran was awarded service connection for a kidney disorder, and had a rating assigned in November 2013.  He was specifically informed as to how an effective date of award is assigned prior to the adjudication of this claim.  

It is pertinent to note that the Veteran is represented by the Texas Veterans Commission, and that organization is presumed to have knowledge of what is necessary to substantiate the claim for an earlier effective date for the award of service connection for a kidney disorder .  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009). 

In the current case, the Veteran has been specifically informed as to how to substantiate a claim for an earlier effective date for the award of service connection for a kidney disorder prior to the initial grant of service connection.   All evidence of record has been reviewed, and there is no indication that there is evidence which has not been obtained.  There is no duty to provide an examination in this case, as the issue under appeal does not relate to the current severity of his service-connected kidney disease.  Thus, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria and Analysis

The Veteran was awarded service connection for diabetic nephropathy in a November 2013 rating decision.  He had filed a claim for service connection for kidney disease in January 2008.  Proper notice was afforded as to how to substantiate such a claim, and an examination addressing his contentions was provided in February 2008.  In an April 2009 rating decision, the claim for service connection for a kidney disorder was denied, as at that time, there was no evidence supportive of a finding that a current kidney disorder was present.  The Veteran filed a timely notice of disagreement with the denial of service connection, and in a subsequent examination, dated in February 2012, the Veteran was diagnosed with diabetic nephropathy.  Based on these findings, the claim for service connection was granted; however, the effective date of award was set at February 6, 2012, which is the date the RO determined the first evidence of a current kidney disorder was present.  As this was later than the date of claim in January 2008, the February 2012 date was set as the effective date of award for the grant of service connection, and a 60 percent disability evaluation was awarded.  The Veteran does not have any issue with the rating assigned; however, he disagrees with the determination to set the effective date for the award of service connection at February 6, 2012 (the issue is "downstream" from the initial grant of service connection).  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.

The Veteran contends that he experienced diabetic nephropathy prior to February 6, 2012, and it is inferred that he is contesting that the condition was present at the time of the filing of his claim for service connection.  That is, he argues that the date of claim and the date entitlement arose are the same, and that the effective date of award should be set to January 2008.  

Unfortunately, the evidence simply does not support the Veteran's assertions.  Indeed, prior to the filing of his claim in 2008, he was afforded a VA examination in August 2007.  At that time, the examiner noted that the Veteran did not have kidney complaints, and that diabetes "did not affect" the Veteran's kidneys.  Metabolic tests were normal at that time.  In concert with the claim for service connection, the Veteran was again given another examination in February 2008 which specifically addressed the kidneys.  In the report of this examination, "no pathology" of the kidneys was found after objective testing occurred.  The Veteran had reported frequent urination as a symptom persisting for many years; however, after blood testing had occurred, the examining physician was unable to establish that a current disability of the kidneys was present.  

After this examination, the first assessment of kidney disease was, as the RO noted, on February 6, 2012.  The Veteran was again given an examination for his genitourinary system, and the examining physician noted that diabetic nephropathy was present.  The examiner stated that the date of onset for this condition was "unknown," and he did not note if symptoms of this specific disorder had been present for many years.  Based on these findings, as noted, service connection was granted and an effective date of award set to February 6, 2012.  

An effective date for the award of service connection is either the date of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the current case, there is objective medical evidence of there being no abnormal kidney pathology within a month of the date of claim, with the Veteran's complaints of frequent urination being noted at that time.  While the Veteran is competent to report on that which comes to him through his senses (i.e. that he frequently had to urinate), he does not possess the medical credentials or skills needed to opine as to something so complex as the date of onset of diabetic nephropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA clinical records following his February 2008 examination do not contain a diagnosis of kidney disease, and the Veteran's urinary incontinence problems had been attributed solely to service-connected autonomic bladder dysfunction prior to the establishment of kidney disease in the February 2012 examination report.  

While the Veteran's assertion that his kidney disease, manifested by urinary incontinence, had been present since the initial filing of his claim for service connection in January 2008 is noted, it simply cannot be considered probative in light of medical evidence to the contrary.  Indeed, the VA examiner in February 2008 took blood samples and determined that no kidney pathology was present despite the Veteran's urinary incontinence, and there are no objective findings of kidney disease until February 6, 2012.  As that date is when the claimed disability was first established, and as it is later than the date of claim, it is the appropriate date of award for service connection for diabetic nephropathy.  Accordingly, the claim for an earlier effective date must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the award of service connection for diabetic nephropathy.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to an effective date earlier than February 6, 2012 for the award of service connection for diabetic nephropathy is denied.  


REMAND

The Veteran contends that he developed a disability in the left shoulder as a result of an injury experienced during his military service in Vietnam.  Specifically, the Veteran states that during his engineering duties with the Army, he was on a bridge and experienced a contusion to his shoulder.  He maintains that pain has been present in the joint since this incident occurred.  

The Veteran was initially examined on a "fee basis" in August 2007, and at that time, radiographic imaging of the left shoulder revealed no abnormalities.  The examining physician determined that a diagnosis of a left shoulder disability could not be made as due to a "lack of objective factors" to confirm a diagnosis.  The claim was initially denied due to lack of a current disability for which service connection could be granted.  

The Veteran posited a notice of disagreement to this determination, and submitted additional VA clinical records which confirmed the presence of multi-joint arthritis.  The Veteran was afforded a second VA examination to address a left shoulder disability in September 2009, and at that time, "minimal degenerative joint [disease] of the acromioclavicular joint (ACJ)" was assessed.  That is, a current disability in the left shoulder was specifically established.  

Regarding etiology, however, the examining physician's assistant (PA) offered a negative opinion as regards the contented relationship to active service.  Specifically, the PA stated that "there is really no indication in the service medical records that [the Veteran] had any kind of shoulder issues."  The PA thought the Veteran's complaint was "really polyarthralgia in the shoulders bilaterally as well as the elbows and wrists" as due to post-service working factors.  Indeed, the PA noted that the Veteran worked for many years as a body repairman who needed to "swing hammers" and "bending material."  It was suggested that the Veteran's disability would "be more related to his occupation as a body repairman doing heavy work than it would be from the military," and that in his view, "the left shoulder problem is not caused by or a result of [the Veteran's] military service."  

There are several problems with this medical opinion which require additional clarification.  

For one, the examining PA determined that there were no indications of shoulder problems in the service treatment records.  This is false, as the Veteran was diagnosed with a contusion of the left shoulder in March 1969.  Indeed, the Veteran had a documented fall at that time which required transport to an Evacuation Hospital.  He was seen by Army orthopedic personnel, and no fractures or dislocations were assessed.  The service department personnel suspected some sort of soft tissue involvement such as a muscular or tendon tear, and the Veteran was given a sling with orders to check back in four days.  As noted, the ultimate diagnosis was a contusion of the shoulder.  Also, at the Veteran's separation physical examination in December 1969, the Veteran also reported that he experiences pain in his "arm" whenever there is a change of weather.  

In addition to there being in-service shoulder complaints, it is noted that the examining PA determined that the Veteran's duties in heavy labor, which required the swinging of hammers, led to his development of arthritis in the left shoulder.  In service, the Veteran's military occupational specialty (MOS) was that of a brick mason, and thus, it is suggested that in-service tool usage, in addition to the many years of post-service usage, may, at least potentially, have had an impact in the onset of left shoulder arthritis.  The Veteran's military work history was not expressly considered by the PA, and thus, in addition to his listing of an inaccurate assessment of the service treatment records, his opinion is confusing regarding the reasoning for his conclusion.  

It is thus ordered that the Veteran's claims file be sent to an orthopedist for an opinion on the causal origins of the Veteran's arthritis in the left shoulder.  The Veteran need not be examined; however, an orthopedist should review the claims file, and should determine if it is at least as likely as not that current arthritis had causal origins in service (or within the first post-service year) or, alternatively, if it is at least as likely as not that medical evidence supports a finding that symptoms of arthritis in the shoulder have been continually present since active service.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Dispatch the claim to an orthopedist for a comprehensive review of the claims file.  In that regard, the physician is to be asked to review the file, and to determine if it is at least as likely as not (50 percent probability or greater) that current arthritis in the ACJ of the left shoulder had causal origins in service (or within the first post-service year), to include as a result of a shoulder injury experienced in March 1968 or of complaints of upper extremity sensitivity to weather noted in December 1969, or as a result of the Veteran's military work as a brick mason.  

Additionally, the examiner should also opine as to if the Veteran's reports of pain in his shoulder since service were, at least as likely as not, continually present symptoms of current arthritis.  A rationale should be accompanied with any conclusions reached in the narrative portion of the opinion.  Should the examiner determine that the Veteran must be examined in order for an opinion to be entered, but only in that case, a comprehensive orthopedic examination should be scheduled.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim for service connection.  Should the claim remain denied, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


